Citation Nr: 0605007	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an overpayment at issue was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich



INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  The veteran's 
claims folder is in the jurisdiction of the Cleveland, Ohio 
RO.  


FINDINGS OF FACT

1.  In 1999 and 2000, the veteran received earned income 
which he did not promptly report to VA.  

2.  In 2003, based on the reported income, the veteran's VA 
pension benefits were retroactively adjusted; this action 
resulted in the creation of an overpayment in the amount of 
$16,532.90.  

3.  Due to a recalculation of earned income, VA determined 
that $15,313.45 should be applied to the overpayment; thus 
the debt was $1,219.45.

4.  VA paid the veteran directly the amount of $15,313.45 
instead of applying that amount to the overpayment at issue.  

5.  The veteran should have been aware of the erroneous award 
of $15,313.45.


CONCLUSION OF LAW

The overpayment of pension benefits at issue is a valid 
indebtedness.  38 U.S.C.A. § 5112(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277, 3.500, 3.501, 
3.660 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002). To implement the provisions of the law, the 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases (Chapter 53) was 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  This case is based on income 
considerations and is analogous to the cases under the Barger 
directives.  

In any event, in this case the veteran does not dispute that 
he earned extra income which resulted in his pension payments 
being adjusted.  Rather, he maintains that VA erroneously 
issued him a payment which he has since spent and does not 
feel that he owes as it was not his error.  Whether or not 
the overpayment in question was properly created is the only 
matter at hand.  There is no further development to be made 
as to that issue.  

In a June 1991 rating decision, entitlement to pension 
benefits was granted.  In the June 1991 award letter, the 
veteran was advised that pension was granted effective May 
1991, and was based on his income.  He was told to inform VA 
immediately if there were any changes in income.  He was 
provided a VA Form 21-8768.  This form informed him that he 
was obligated to provide prompt notice of any change in 
income or net worth and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.  It further stated that when reporting 
income, the total amount and source of all income received 
should be reported.  In a subsequent November 2001 letter, 
the veteran was again advised to keep his income information 
current and accurate.  

The eligibility of a veteran for improved pension depends on 
countable income.  Pertinent regulations provide that 
improved pension benefits shall be terminated if countable 
annual income exceeds applicable income limitations.

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his/her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Income from 
the Social Security Administration and earned income are not 
excluded under 38 C.F.R. § 3.272.  The rate at which the 
veteran may be paid pension is reduced by the amount of the 
veteran's countable annual income. 38 C.F.R. § 3.23.

In September 1998, information was received showing that the 
veteran was in receipt of income from the SSA.  In October 
1998, the veteran was informed that VA was reducing his 
pension benefits effective September 1998, due to the receipt 
of SSA income.  He was again advised of his responsibilities 
as a pension recipient.  He was told to report all of his 
income.  He was provided a VA Form 21-8768.  

Thereafter, further information was received with regard to 
SSA income.  In an August 2002 letter, VA notified the 
veteran that it was proposed that his VA pension benefits be 
reduced to reflect the accurate SSA income information.  

In addition, information was received from two of the 
veteran's employers which showed that the veteran had earned 
income in 1999 and 2000.  

Based on the reported income, the veteran's VA pension 
benefits were retroactively adjusted.  This action resulted 
in the creation of an overpayment in the amount of 
$16,532.90.  

The veteran responded indicating that he did not earn all of 
the income which was considered when his pension benefits 
were retroactively adjusted.  The veteran stated that he 
worked for short periods of time and provided the amounts of 
income earned.  He earned $103 per week from March 17, 1999 
to July 7, 1999; and he earned $3,085 from July 1, 1999 to 
March 14, 2000.  

VA recalculated what the veteran was paid and what he was due 
during the time periods in question.  VA had previously 
determined that the veteran owed $16,532.90 based on 
additional income received.  However, when the accurate 
financial figures were used, it was determined that the 
veteran actually owed $1,219.45, as $15,313.45 should have 
been applied to his overpayment.  However, instead of 
retroactively applying this amount against the earlier 
overpayment calculation, the veteran was issued a payment in 
that amount by VA.  

The new calculation did not increase the overpayment, as 
noted, it should have decreased the overpayment.  The veteran 
still owed money from the original overpayment.  When he was 
paid $15,313.45, he needed to repay this amount back to VA as 
he was not "owed" this money, rather, his overpayment was 
to be reduced by this amount.  In November 2003, the veteran 
was advised of this information.  

At an August 2004 personal hearing before a hearing officer, 
at a December 2005 video hearing before the undersigned, and 
in written correspondence of record, the veteran indicated 
that VA erroneously paid him $15,313.45; he thought that VA 
owed him money; he had spent the money; and that he did not 
feel that the overpayment was properly created since VA had 
mistakenly issued him the money, through no fault of his own.  

The Board notes that, generally, the term VA administrative 
error applies to an erroneous award based solely on 
administrative error or error in judgment.  Sole 
administrative error may be found to occur in cases where the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, such error contemplates 
that neither the veteran's actions nor his failure to act 
contributed to payment pursuant to an erroneous award.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

The United States Court of Appeals for Veterans Claims (the 
Court) noted that, "[s]tated another way, when an overpayment 
has been made by reason of an erroneous award based solely on 
administrative error, the reduction of that award cannot be 
made retroactive to form an overpayment debt owed to VA from 
the recipient of the erroneous award."  Erickson v. West, 13 
Vet. App. 495, 499 (2000).  

The veteran does not contend that he did not receive the 
earned income in question.  As noted, when the debt was 
originally calculated, the calculations were made based on 
the fact that information was received showing earned income.  
The veteran did not report the earned income in 1999 or 2000, 
as he had been told repeatedly to do.  The earned income was 
reported a couple of years later.  Thus, it was not promptly 
reported.  When VA originally calculated the income figures, 
it was on the basis that the veteran had continued to receive 
his earned income.  This was inaccurate and the veteran 
corrected this information.  Although the veteran believes 
that VA bore all fault in this initial erroneous calculation, 
VA did not bear all fault.  The veteran did not promptly 
report his income.  VA adjusted the income based on 
information VA received.  After the veteran clarified that 
the income was only received for a finite period, the 
adjustment was made.  If the veteran had promptly reported 
the income as he had been required and told to do, this error 
would not have been made.  The veteran's failure to act 
contributed to the erroneous action.  

Further, the veteran maintains that VA again erred when he 
was issued a payment in the amount of $15,313.45.  This is 
the veteran's primary argument.  As indicated above, VA 
should have applied this amount against the original 
overpayment.  This would have reduced the amount of the 
overpayment.  The veteran should not have been issued a 
payment.  However, that being noted, the creation of the 
current overpayment was not the result of sole VA error.  
Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  In this case, the veteran was never "owed 
money."  He was repeatedly told that if he earned income, he 
needed to report the income.  He did not do so.  When the 
income was finally reported, he was told that his benefits 
would be retroactively reduced to reflect the receipt of the 
income.  Although a higher amount of income was originally 
used in the calculation, the veteran was aware that his 
income would be retroactively reduced.  He was never "owed" 
money by VA.  When the correct amount of income was used to 
adjust the calculation, his overpayment decreased, but he was 
still not owed money; rather, he owed VA, but less money.  
The Board does not find credible the veteran's statements 
that he was unaware that he was not owed money or that he 
thought he was owed money by VA.  He was always informed that 
he owed VA, not the opposite.  Thus, he should have been 
aware of the erroneous award; that is, he should have been 
aware that he was not owed over $15,000 by VA.  He owed VA 
money, but then was issued a check for over $15,000 and he 
thought that he was entitled to keep that money because VA 
owed him.  The veteran was clearly told that if he earned 
income, this earned income would reduce his award.  Only a 
decrease in income would increase his award.  That never 
happened in this case.  

For the reasons set forth above, the Board finds that there 
was no sole VA error in the creation of the debt.  The 
original debt was created when the veteran failed to promptly 
report income.  The increased amount of the debt was created 
when VA paid monies to the veteran instead of reducing the 
overpayment, but the veteran should have been aware of the 
erroneous award.  

Accordingly, the Board finds that the overpayment at issue in 
this case was properly created and is a valid debt.  Narron 
v. West, 13 Vet. App. 223 (1999).


ORDER

The claim is denied.  


	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


